Citation Nr: 0827989	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-18 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a temporary total evaluation for treatment for 
a service-connected disability requiring a period of 
convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to July 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which determined that the veteran is 
not entitled to temporary total disability benefits for 
periods of convalescence following surgeries done in February 
2003 and in April 2004.  The RO also denied service 
connection for weight gain which the veteran also appealed.

In March 2007, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  At that time, she withdrew her 
appeal of the claim for service connection for weight gain.  
Therefore this issue is no longer in appellate status.  

In March 2008, the Board undertook additional development by 
requesting review by a medical expert pursuant to Veterans 
Health Administration (VHA) Directive 2006-019, April 3, 2006 
and 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such development 
has been completed.

The veteran is noted to have submitted additional evidence 
with a waiver of Agency of Original Jurisdiction (AOJ) review 
dated in March 2007.  See 38 C.F.R. 
§ 20.1304(c) (2007) 


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral pes planus 
with degenerative changes, fracture right clavicle, fracture 
right ring finger and sinus tachycardia.  

2.  The competent medical evidence reflects that the February 
2003 left foot surgery and the April 2004 left foot surgery 
and the convalescence following these procedures did not 
result from treatment for a service-connected disability and 
there is no other evidence of treatment requiring 
convalescence for any service-connected disability.


CONCLUSION OF LAW

The criteria for a temporary total evaluation for treatment 
for a service-connected disability requiring a period of 
convalescence have not been met.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 4.30 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the veteran's claim on 
appeal was received in October 2003 and a duty to assist 
letter was sent in December 2003 prior to the September 2004 
denial of this claim on the merits.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, of her and VA's respective duties.  The duty to 
assist letters, specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to either send medical treatment records 
from her private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.  The claim was readjudicated and a supplemental 
statement of the case was issued in December 2005.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In March 2008, an 
expert medical opinion was obtained from the VHA, based on a 
review of the claims file.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date or degree of disability.  Failure to send such 
a letter is harmless error in this case, as this claim is 
being denied.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).

II.  Temporary Total Disability

The veteran is seeking compensation benefits under 38 C.F.R. 
§ 4.30 for treatment for a service-connected disability 
requiring a period of convalescence.  She is service-
connected for the following: bilateral pes planus with 
degenerative changes, fracture right clavicle, fracture right 
ring finger and sinus tachycardia.  On the occasion of the 
aforementioned hearing on appeal, the veteran testified that 
the question of entitlement to compensation benefits under 38 
C.F.R. § 4.30 relates to surgeries on her left foot that took 
place in February 2003 and in April 2004.

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints. 38 C.F.R. § 4.30(a)(1)-(3).

A plain reading of the governing regulation indicates that a 
fundamental requirement is that the treatment in question 
must have been for a service-connected disability. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The historical background of the veteran's foot problems 
include the service treatment records which showed evidence 
of moderate asymptomatic pes planus on her enlistment 
examination of June 1984, and showed treatment in service for 
pes planus with inserts in November 1990, March 1991 and May 
1991, but no other foot problems were shown in service 
besides pes planus.  Her separation examination of June 1991 
indicated that her feet were normal, with no complaints 
therein recorded, although the report of medical history did 
confirm a history of foot trouble.  A November 1993 VA 
examination was noted to address other medical complaints, 
with no complaints regarding the feet reported, although it 
did note the presence of flat feet on physical examination.

Post-service, the veteran continued to receive treatment for 
foot problems, which included shoe inserts for pes planus and 
early secondary degenerative changes at the talar navicular 
joint and bilateral posterior tibial tendonitis in February 
1994 through March 1994, with the use of orthotics in her 
shoes.  She continued to have problems with pain in her left 
midfoot and in April 1994 she underwent surgical excision of 
a large accessory navicular with pseudoarthrosis and 
reattachment of the bulk of the posterior tibial tendon with 
Statak into the navicular.  A July 1994 VA examination 
addressed the postsurgical residuals of the left foot surgery 
and continued to diagnose bilateralpes planus of the feet, 
status post foot surgery.  The X-rays in conjunction with 
this July 1994 examination continued to show a bilateral pes 
planus deformity with prominent talar beak of the dorsal 
aspects, and also noted the postsurgical changes of 2 
metallic densities in the medial aspect of the navicular of 
the left foot.  There was no evidence of fracture or 
dislocation.  

Thereafter, she persisted with left foot symptoms and 
underwent a second surgery in August 1995 with a procedure of 
left talonavicular arthrodesis with iliac crest bone graft, 
debridement of chronic insertional posterior tibial 
tendinosis and screw fixation.  She recovered from this 
surgery by November 1995 but continued with foot symptoms 
that included treatment throughout June 1998 for a left foot 
sprain said to be from a fall into a manhole in May 1998.  
The left foot injury was treated with a 3D support boot.  She 
was diagnosed with a possible intermetatarsal neuroma of 4-5 
interspace and bony impingement of the left ankle, possible 
post-traumatic exacerbation in August 1998.  Flat foot 
deformity continued to be noted in these records.  

Thereafter, she continued with nonsurgical treatment such as 
injections and orthotics for ongoing problems of tenderness 
in the 4-5 intermetatarsal space, diagnosed as a plantar 
neuroma through the end of 1998 and into 1999.  In March 1999 
the possibility of fusion of the 4th tarsal metatarsal cuboid 
joint was discussed, but the potential effectiveness of such 
surgery was questioned in an April 1999 opinion which stated 
that the current problems of the left foot were due to 
degenerative changes and not related to an acute sprain.  
Subsequent records from 1999 through 2001 include complaints 
of left foot pain in September 2001 and in November 2001 
diagnosed as possible painful hardware with the possibility 
for removal discussed.  Of note, a September 2001 medical 
report noted pain for the past year to some degree but worse 
the past month or so.  She also reported a drastic weight 
gain.  On examination her talonavicular fusion remained 
stable.  X-rays were noted to show on the left foot a well 
healed talonavicular arthrodesis with intact screw, anterior 
bony impingement at the ankle with dorsal osteophyte on the 
neck of the talus, some apparent early degenerative changes 
in the anterior aspect of the subtalar joint and to a lesser 
degree the calcaneo cuboid.  The treatment records from 2002 
show continued left foot symptoms and she was diagnosed in 
December 2002 with stress reaction 4th and 5th metatarsals, 
possible early 5th metatarsal stress fracture and 
degenerative arthrosis of lateral Lisfranc articulations.  X-
rays from December 2002 were supportive of this diagnosis.  
Regarding this diagnosis, she could not recall a specific 
injury, but had symptoms described as burning pain in the 4th 
web space for several months.  She was noted to continue to 
work as a mail carrier but her duty had not changed.  She was 
working on trying to change her job situation to reduce her 
repetitive foot and leg stressors but was determined to 
continue her current work schedule despite the apparent 
progressive foot pain.  The December 2002 treatment record 
contained the doctor's recommendations to continue stiff 
soled foot wear, with referral made to Nashville Orthotics 
and Prosthetics for a new molded orthotic with some lateral 
relief.  She was also advised to cut back on her elective 
weight bearing activities as much as possible in the interim.  

Thereafter, the evidence immediately pertinent to the 
temporary total disability claim for the period from January 
2003 to May 2003 reflects that in January 2003 the veteran 
suffered a fracture to the 5th metatarsal of the left foot, 
said to have happened after she slipped and fell at work 
while wearing high top boots with a steel shank.  This 
incident was on January 28, 2003.  A February 10, 2003 
doctor's report following this injury noted that this 
fracture represents at least an acute exacerbation of her 
previous chronic condition.  The veteran underwent surgery on 
February 28, 2003 of open reduction internal fixation left 
5th metatarsal, stress fracture with intramedullary screw 
fixation and open bone graft to nonunion fracture with left 
calcaneus bone graft.  Following surgery, her convalescent 
period to recover from this surgery lasted up through May 
2003, and she was cleared to return to sedentary work in June 
2003.  She used a Bledsoe boot for weight bearing in June 
2003, although her doctor indicated that she could be weaned 
from the boot and go back to using a shoe with orthotic 
inserts.  By July 2003 she was using shoes with inserts but 
still had discomfort walking.  She was deemed having reached 
maximum medical improvement as of July 29, 2003.

The report of a June 2003 VA examination gave a history of 
bilateral foot pain, chronic, particularly on the left.    
She stated that she has had chronic left foot pain for 
several years and was given a nonsteroidal anti inflammatory 
drugs.  In January 2003 she stepped over a curb and slightly 
slipped off the curb and had even more pain in her left foot 
X-rayed and she was told she had a fracture of the left 
metatarsal.  This was confirmed by VA X-ray in February 2003.  
She underwent surgical pinning at an outside facility for the 
5th metatarsal and since then has been in an ulna boot.  She 
was noted to have worn bilateral arch supports in the service 
and had surgery in 1994 for fusion of the talar in the 
navicular joint to help correct some pes planus.  She was 
noted to have seen the VA on multiple occasions and in 
December 2001 had an X-ray left foot showing no evidence of 
fracture, although she was having pain similar to that she 
had when she fractured her foot.  Following physical 
examination which addressed the severity of the foot 
conditions, the diagnosis was status post fracture of the 5th 
metatarsal, likely secondary to stress fracture.  It is 
likely that her pain may have been caused by chronic stress 
fracture in her left foot.  It is difficult to remake that 
assessment given that her December 2001 X-rays were negative 
although likely given her symptoms it is likely that a stress 
fracture was present and not detected on X-ray.  X-rays 
taking at this examination showed the surgical hardware in 
the left foot and noted that the 5th metatarsal fracture seen 
in February had healed.  Sclerosis of the bases of the third 
and 4th metatarsals was unchanged from March 2001.  

Thereafter, the evidence immediately pertinent to the 
temporary total disability claim for the period from April 
2004 to June 2004 revealed that in November 2003 she 
exacerbated her left lateral midfoot pain after stepping on a 
curb and the possibility of further surgery was discussed 
including hardware removal and possible talonavicular fusion.  
She continued to be symptomatic and on April 26, 2004 she 
underwent surgery of left subtalar arthrodesis with internal 
fixation and removal of hardware in the left foot for a 
diagnosis of left subtalar arthritis and retained internal 
fixation left foot status post talonavicular arthrodesis.  
The clinical note from the surgery pointed out that she had 
symptomatic left hind foot arthritis secondary to probably 
tarsal coalition with preexisting degenerative arthritis of 
the talonavicular joint requiring fusion.  Following this 
surgery, her convalescent period to recover from this surgery 
lasted up through June 2004, at which point she was cleared 
to return to sedentary work.  Post surgery she was placed in 
a Bledsoe boot in June 2004 and was weaned from it in July 
2004.  A November 2004 letter from her doctor noted that he 
had treated the veteran for several years for lower 
extremity, foot and ankle complaints.  Regarding her feet, it 
was pointed out that her body habitus and increasing body 
weight through recent years are certainly major aggravating 
factors if not the primary cause of the progressive 
degenerative arthrosis involving her foot and ankle.  She 
already has a stress fracture requiring operative repair and 
two foot fusions as a result of the arthritis in her foot in 
combination with the inactivity and lower extremity pain.  
Her weight had been noted to have significantly increased 
over the past year by her report.  

VA treatment records through 2005 reflect continued treatment 
for left foot complaints.  Of note, a May 2005 treatment note 
points out the history of the veteran of breaking her toe at 
work as a letter carrier.  She was noted to have an orthotic 
in her shoe at the time of injury.  She had surgical 
correction by the same doctor in April 2004 for pes planus.  
She made it clear that all treatment/surgery for the left 
fifth metatarsal is to occur outside the VA by orthopedists 
under workers compensation for her claim with the post 
office.  Following physical examination the assessment was 
left foot pain, status post fracture fifth metatarsal with 
screw fixation.  

The report of a February 2006 VA examination did not address 
the question of entitlement to a temporary total rating due 
to the surgeries from February 2003 or April 2004, but 
instead focused on the current extent of her service-
connected pes planus disabilities for the purpose of 
addressing an increased rating claim which was adjudicated by 
the RO in a March 2006 rating.  This examination did not 
provide relevant information regarding the temporary total 
rating claim.  

In April 2008 a VHA opinion was obtained.  The examiner 
reviewed the claims file and recited the factual background 
regarding the veteran's bilateral foot disabilities in great 
detail, beginning with all the treatment for foot problems in 
service which were diagnosed as pes planus, and discussing 
the post-service medical treatment and surgeries up through 
and including the February 2003 and the April 2004 surgeries 
that are the subject of this appeal.  The examiner provided a 
discussion of the veteran's medical history.  The examiner 
noted that it was clear that the veteran was identified as 
having pes planus associated with an accessory navicular 
bone.  This condition was noted on her entry into service but 
was asymptomatic. Symptoms developed in service and were 
treated.  She was noted to have been diagnosed with pes 
planus, but her symptoms were noted to be consistent with 
chronic foot strain versus plantar fasciitis as well as 
tibialis posterior tendonitis.  However, she continued to be 
diagnosed with pes planus in service.  She was noted to have 
no foot complaints on her discharge.  

Post-service she was noted to have "flat feet" in a 
November 1993 examination which addressed other problems and 
was noted in February 1994 to have increasing foot problems 
associated with her work activities.  She was subsequently 
diagnosed with tibialis posterior tendonitis and underwent a 
succession of surgeries.  It was noted to have been suggested 
that she had degenerative arthritis in the talonavicular 
joint and lateral arthritic changes involving the subtalar 
articulation.  This resulted in 3 subsequent surgeries 
including what appears to have been a Kidner procedure to 
remove excessive bony prominence of the medial aspect of the 
navicular in association with reattachment of the tibialis 
posterior tendon, a fusion of the talonavicular joint and a 
subtalar fusion of the hind foot.  In addition to these 
multiple procedures,  she sustained at least 2 work related 
injuries to her foot.  First she was hurt in August 1998 when 
she stepped in a hole and the second was in February 2003 
when she fractured her left 5th metatarsal and required a 4th 
surgical procedure: open reduction and intra medullary screw 
fixation with a local calcaneal bone graft.  When she was 
treated in February 2003 the treating doctor suggested the 
use of rigid orthotic insert in her left shoe contributed to 
the injury, resulting in the 5th metatarsal fracture and 
surgery.  However this doctor's initial note indicates that 
she had simply slipped in association with her normal work, 
resulting in the 5th metatarsal fracture.  

It was further explained that this was a situation of an 
individual with asymptomatic pes planus prior to service and 
during service she had bilateral foot pain treated with 
inserts which seemed to help.  Subsequently at the time of 
discharge there was no indication of a significant foot 
problem and no mention apparently made of foot pain.  In 
addition a VA examination from 2 years after her discharge 
reviewed 5 major complaints none of which were related to her 
feet, but was simply noted to have flat feet.  The medical 
examiner noted, individuals with symptomatic flat feet are 
designated as having pain in association with chronic foot 
strain versus plantar fasciitis and at times tibialis 
posterior tendonitis.  Thus, the clinical diagnosis generally 
associated with these problems would be chronic plantar 
fasciitis secondary to pes planus or flattening of the 
longitudinal arches of the feet.  Unfortunately the diagnosis 
of plantar fasciitis, foot strain or tibialis posterior 
tendonitis was never attached to her symptoms during or after 
service.  Thus, we have an individual who after service in 
association with her normal work developed gradually 
increasing difficulties with both feet.  Two work related 
injuries also contributed to the progression of her symptoms 
and the indicated need for multiple surgeries.  

The examiner opined that based on the information provided, 
it would appear that this veteran's clinical progress would 
indicate the natural progression of an individual with 
significant symptoms in association with pes planus.  
Subsequently surgery was performed on her foot on February 
28, 2003 as the result of a work related injury, requiring 
open reduction and intramedullary screw fixation with local 
bone grafting of the left 5th metatarsal.  It was this 
examiner's opinion that this particular problem was highly 
unlikely the result of aggravation beyond natural progression 
of the veteran's service-connected pes planus.  Further, it 
was this examiner's opinion that this particular injury and 
surgery was not an acute exacerbation of the previous chronic 
condition.  Thus, the injury and surgery were not caused by 
or aggravated by using orthotic inserts in her shoe.  

In addition, it was this examiner's opinion that it is highly 
unlikely that the left foot disorder requiring the surgery of 
April 26, 2004 was caused by or aggravated beyond natural 
progression of the veteran's service-connected pes planus.  
That is, this particular problem would be considered a result 
of natural progression of the basic problem of pes planus.  
Further it was highly unlikely that the use of any footwear 
to treat the pes planus may have caused or aggravated this 
problem ultimately requiring surgery.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant for a 
temporary total evaluation under 38 C.F.R. § 4.30.  The VHA 
examiner in March 2008 as discussed above, clearly determined 
that the surgeries the veteran underwent in February 2003 and 
in April 2004 were not to treat her service-connected pes 
planus.  The medical evidence of record does not refute this 
opinion.  Rather the evidence suggests and the VHA examiner 
confirms that the surgeries on the left foot were to treat 
injuries to the left foot that took place after service and 
were unrelated to and not aggravated by the service-connected 
pes planus.  There is also no other evidence in the claims 
file suggesting that the veteran underwent any other 
treatment requiring a period of convalescence for any of her 
service-connected disorders.  

Thus, as the preponderance of the evidence shows that the 
left foot disorder that was surgically treated in February 
2003 and April 2004 was not for a service-connected 
condition, there is no entitlement to a temporary total 
rating under 38 C.F.R. § 4.30 and reasonable doubt does not 
apply in this case.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

A temporary total evaluation for treatment for a service-
connected disability requiring a period of convalescence is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


